       Case 1:20-cv-01495-BKS-CFH Document 18 Filed 08/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JUSTO RICHARDS,

                                       Plaintiff,                      1:20-cv-1495 (BKS/CFH)

v.

CARL HEASTIE, et al.,

                                       Defendants.


Appearances:

Plaintiff pro se:
Justo Richards
Mid-State Correctional Facility
P.O. Box 2500
Marcy, NY 13403

Ulster Correctional Facility
750 Berme Rd.
P.O. Box 800
Napanoch, NY 12458-0800



Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Plaintiff Justo Richards, a former New York State inmate, commenced this proceeding

under 42 U.S.C. § 1983, and sought leave to proceed in forma pauperis. (Dkt. Nos. 1, 7, 8). This

matter was referred to United States Magistrate Judge Christian F. Hummel who, on May 17,

2021, granted Plaintiff’s application to proceed IFP, and issued a Report-Recommendation,

recommending that Plaintiff’s complaint be dismissed in its entirety, with prejudice. (Dkt. No.

13). Magistrate Judge Hummel advised Plaintiff that under 28 U.S.C. § 636(b)(1), he had

fourteen days within which to file written objections to the report and that the failure to object to
       Case 1:20-cv-01495-BKS-CFH Document 18 Filed 08/02/21 Page 2 of 3




the report within fourteen days would preclude appellate review. (Id. at 22). On May 25, 2021,

the Report-Recommendation was mailed to Plaintiff’s last known addresses at the Mid-State

Correctional Facility, but the mailing was returned to the Court marked “Released.” (Dkt. No.

14). On June 24, 2021, the Court issued a text order noting that there appeared to be addresses

for Plaintiff at the Ulster County Correctional Facility and at the Mid-State Correction Facility.

(Dkt. No. 15). The Court directed that the Report-Recommendation be served on Plaintiff at both

addresses, and extended the time for objections to July 12, 2021. (Id.). No objections to the

Report-Recommendation have been filed.

       Local Rule 10.1(c)(2) states, in relevant part: “All . . . pro se litigants must immediately

notify the Court of any change of address. Parties must file the notice of change of address with

the Clerk and serve the same on all other parties to the action. The notice must identify each and

every action to which the address shall apply.” N.D.N.Y. L.R. 10.1(c)(2); see also N.D.N.Y. L.R.

41.2(b) (“Failure to notify the Court of a change of address in accordance with L.R. 10.1(c)(2)

may result in the dismissal of any pending action.”). “For the orderly disposition of cases, it is

essential that litigants honor their continuing obligation to keep the Court informed of address

changes.” Hill v. Donelli, No. 05-cv-1245, 2008 WL 4663364, at *1, 2008 U.S. Dist. LEXIS

110595, at *3 (Oct. 20, 2008). In Dansby v. Albany County Correctional Staff, the court

observed:

       It is neither feasible nor legally required that the clerks of the district courts
       undertake independently to maintain current addresses on all parties to pending
       actions. It is incumbent upon litigants to inform the clerk of address changes, for it
       is manifest that communications between the clerk and the parties or their counsel
       will be conducted principally by mail. In addition to keeping the clerk informed of
       any change of address, parties are obliged to make timely status inquiries. Address
       changes normally would be reflected by those inquiries if made in writing.

No. 95-cv-1525, 1996 WL 172699, at *1, 1996 U.S. Dist. LEXIS 4782, at *2 (N.D.N.Y. Apr. 10,

1996) (Pooler, J.) (citations omitted).


                                                  2
       Case 1:20-cv-01495-BKS-CFH Document 18 Filed 08/02/21 Page 3 of 3




        Here, Plaintiff has failed to notify the Court of any change of address, and sixty days has

passed since the initial deadline for objections to the Report. As no objections to the Report-

Recommendation have been filed, and the time for filing objections has expired, the Court

reviews the Report-Recommendation for clear error. See Petersen v. Astrue, 2 F. Supp. 3d 223,

228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory committee’s note to 1983 amendment.

Having reviewed the Report-Recommendation for clear error and found none, the Court adopts it

in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 13) is ADOPTED in its

entirety; and it is further

        ORDERED that the Complaint is DISMISSED with prejudice; and it is further

        ORDERED that the Clerk of the Court serve a copy of this Decision and Order on the

Plaintiff in accord with the Local Rules.

        IT IS SO ORDERED.




Dated: _August 2, 2021___
       Syracuse, New York




                                                 3
